DECLARATIoN oF CHI WANG
I, CHI WANG, declare as folloWs:

1. The facts set forth in this declaration are based on my knowledge
and, if called as a Witness, I can competently testify to their truthfulness under
oath. As to those matters that reflect a matter of opinion, they reflect my
personal opinion and judgment upon the matter.

2. My family and I live in Queens, New York.

3. I have tvvo children, ages 5 and 9, both of Whom attend NeW York
City public schools. My nine-year-old, S.F., is in the 4th grade at P.S. 203Q, also
known as Oakland Gardens.

4. I Was not born in the United States, and I did not speak English
until the second grade. I eventually took the SHSAT test and Was accepted into
all of NeW York City’s Specialized High Schools.

5. I Want my children to have the same opportunity that I had_an
equal opportunity for admission to New York City’s Specialized High Schools.

*>k>k

I declare under penalty of perjury that the foregoing is true and correct.

Executed on this 6 i €l day of BQCQ,OWX(LQA , 2018 at Queens, NeW York.

. »'- ---
»/

j
Chi Wang /

 

 

